Jeffrey W. Robinson
Laura C. Dulic
Ashburn & Mason, P.C.
1227 West 9th Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Fax: (907) 277-8235
jeffrey@anchorlaw.com
laura@anchorlaw.com

Attorney for Defendant Kelly Keays


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

CONOCOPHILLIPS ALASKA, INC.

             Plaintiff,

      vs.

FORREST WRIGHT; AMANDA                        Case No.: 3:19-cv-00311-SLG
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING, LLC;
DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and
DB OILFIELD SUPPORT SERVICES,

             Defendants.

                                       ANSWER

      Defendant Kelly Keays, by and through undersigned counsel, answers the

Complaint as follows:

      Response to Plaintiff’s introduction:      Plaintiff’s introduction to the Complaint

asserts Plaintiff’s characterizations of its own claims, to which no response is required.

To the extent a response is deemed required, the introduction is denied.



        Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 1 of 15
                                                  PARTIES

        1.       Admitted.

        2.       Admitted.

        3.       Admitted.

        4.       Admitted.

        5.       Ms. Keays lacks sufficient knowledge to confirm or deny the allegations of

this paragraph and therefore denies the same.

        6.       Ms. Keays lacks sufficient information to confirm or deny the allegations of

this paragraph and therefore denies the same.

        7.       Ms. Keays admits that David Benefield is Amanda Wright’s father, but Ms.

Keays lacks sufficient information to confirm or deny the remaining allegations of this

paragraph and therefore denies the same.

        8.       Admitted.

        9.       Admitted.

        10.      Admitted.

        11.      Ms. Keays denies that she “owned and managed” Eco Edge.

                                        JURISDICTION AND VENUE

        12. Denied in part; admitted in part. Paragraph 12 contains conclusions of law to

which no response is required. Defendant admits, however, that this Court has

jurisdiction over the subject matter of this Complaint.


ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 2 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 2 of 15
         13.     Denied in part; admitted in part. Paragraph 7 contains conclusions of law to

which no response is required. Defendant admits, however, that venue is proper in this

Court.

                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

         14.     Ms. Keays admits that Forrest Wright represented to her and others that he

was employed by ConocoPhillips, but lacks sufficient information to confirm or deny the

remaining allegations of this paragraph and therefore denies the same.

         15.     Ms. Keays lacks sufficient information to confirm or deny the allegations of

this paragraph and therefore denies the same.

         16.     Ms. Keays lacks sufficient information to confirm or deny the allegations of

this paragraph and therefore denies the same.

         17.     Denied. Ms. Keays has never owned or managed Eco Edge, and therefore

denies the allegation that Eco Edge was owned by Nathan Keays and Kelly Keays. Ms.

Keays lacks sufficient information to confirm or deny the remaining allegations in this

paragraph, therefore denies the same.

         18.     Denied. Ms. Keays denies that she provided “assistance” to arrange for bids

to be submitted to ConocoPhillips from DB Oilfield Support Services and/or Eco Edge to

provide materials and services to ConocoPhillips. Ms. Keays denies any knowledge that

the materials, goods, and services referenced in this paragraph did not exist or would

never be provided; Ms. Keays lacks sufficient information to confirm or deny whether

other co-defendants provided assistance in arranging the bids referenced in this

ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 3 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 3 of 15
paragraph, or had knowledge that the materials, goods and services referenced in this

paragraph did not exist or would never be delivered, and therefore denies the same.

        19.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

                           PAYMENTS TO ECO EDGE ARMORING, LLC

        20.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        21.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        22.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        23.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        24.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        25.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        26.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        27.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 4 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 4 of 15
        28.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        29.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        30.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        31.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        32.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

                      PAYMENTS TO DB OILFIELD SUPPORT SERVICES

        33.      Ms. Keays admits only that the Wright’s represented that David Benefield

is Amanda Wright’s father and Forest Wright’s father in law. Ms. Keays lacks sufficient

information to confirm or deny the remaining allegations in this paragraph, and therefore

denies the same.

        34.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        35.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        36.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 5 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 5 of 15
        37.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        38.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        39.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        40.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        41.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        42.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        43.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

                                   WRIGHT CAPITAL INVESTMENTS, LLC

        44.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        45.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        46.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 6 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 6 of 15
                                ALASKA PROPERTY TRANSACTIONS

         47.     Admitted in part, denied in part; Ms. Keays admits that Nathan Keays

purchased two garage condominium units in Eagle River, and that a sign on one of the

units reads “Eco Edge Armoring LLC.” Ms. Keays lacks sufficient information to

confirm or deny when these units were purchased and how Nathan Keays purchased the

units.

         Ms. Keays denies that she purchased the properties referenced in this paragraph,

and therefore vehemently denies the allegations that “the Keays” purchased the properties

and used funds embezzled or fraudulently obtained from ConocoPhillips to purchase

these properties.

         48.     Admitted in part, denied in part; Ms. Keays admits that the property

described in Paragraph 48 was previously held in her name and Mr. Keays’ name. Ms.

Keays denies that she made the $145,350 mortgage payment on the property, or had any

knowledge related to how Mr. Keays paid off the garage, including the source of funds

applied to the mortgage.

         49.     Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, therefore denies the same.

         50.     Ms. Keays lacks sufficient information to confirm or deny the remaining

allegations in this paragraph, therefore denies the same.

                                                COUNT I – RICO

         51.     No response required.

ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 7 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 7 of 15
        52.      Ms. Keays denies any and all accusations that she was involved in

“racketeering activity.” Ms. Keays lacks sufficient information to confirm or deny the

remaining allegations in this paragraph, and therefore denies the same.

        53.      This paragraph consists of a legal conclusion, to which no response is

required. To the extent a response is deemed required, this paragraph is denied.

        54. Ms. Keays denies this allegation to the extent it infers that she acted with other

Defendants to embezzle money from or defraud ConocoPhillips.

        55.      This paragraph consists of a legal conclusion, to which no response is

required. To the extent a response is deemed required, this paragraph is denied.

        56.      This paragraph consists of a legal conclusion, to which no response is

required. To the extent a response is deemed required, this paragraph is denied.

        57.      This paragraph asserts a legal conclusion, to which no response is required.

To the extent a response is deemed required, this paragraph is denied.

        58.      This paragraph asserts a legal conclusion, to which no response is required.

To the extent a response is deemed required, this paragraph is denied.

        59.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        60.      Ms. Keays lacks sufficient information to form a belief as to the truth of

this paragraph, and therefore denies the same.

        61.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG    Page 8 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 8 of 15
        62.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, therefore denies the same.

        63.      Ms. Keays denies that she engaged in “an open-ended scheme” or “criminal

conduct” that “will continue in the future;” Ms. Keays lacks sufficient information to

confirm or deny the remaining allegations in this paragraph, therefore denies the same.

        64.      Ms. Keays denies that she engaged in “racketeering activity.” Ms. Keays

lacks sufficient information to confirm or deny the remaining allegations in this

paragraph, therefore denies the same.

        65.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, therefore denies the same.

                                      COUNT II – EMBEZZLEMENT

        66.      No response required.

        67.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        68.      Ms. Keays lacks sufficient information to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        69.      Ms. Keays denies that she had any “intention to defraud ConocoPhillips” as

referred to in this paragraph; Ms. Keays lacks sufficient information to confirm or deny

the remaining allegations in this paragraph, and therefore denies the same.

                                              COUNT III – FRAUD

        70.      No response required.
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 9 of 15

          Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 9 of 15
        71.      Ms. Keays denies that she represented to ConocoPhillips that good and

services had been supplied to ConocoPhillips when they had not be supplied; Ms. Keays

lacks sufficient knowledge to confirm or deny the remaining allegations in this

paragraph, and therefore denies the same.

        72.      Ms. Keays denies any knowledge that the invoices referenced in this

paragraph were for goods or services that had not been supplied; Ms. Keays lacks

sufficient knowledge to confirm or deny the remaining allegations in this paragraph, and

therefore denies the same.

        73.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        74.      Ms. Keays lacks sufficient knowledge to confirm or deny the remaining

allegations in this paragraph, and therefore denies the same.

        75.      Ms. Keays lacks sufficient knowledge to confirm or deny the remaining

allegations in this paragraph, and therefore denies the same.

                                         COUNT IV – CONVERSION

        76.      No response required.

        77.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        78.      Ms. Keays denies that she intentionally engaged in a scheme to deprive

ConocoPhillips of possession of the funds paid for goods and services that were not

provided; Ms. Keays lacks sufficient knowledge to confirm or deny the remaining
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 10 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 10 of 15
allegations in this paragraph, and therefore denies the same.

        79.      Ms. Keays denies that she deprived ConocoPhillips of the possession and

use of at least $7,297,970.00. Ms. Keays lacks sufficient knowledge to confirm or deny

the remaining allegations in this paragraph, and therefore denies the same.

        80.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

                                  COUNT V – UNJUST ENRICHMENT

        81.      No response required.

        82.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        83.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        84.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

                                 COUNT VI – BREACH OF CONTRACT

        85.      No response required.

        86.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        87.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.


ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 11 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 11 of 15
        88.      Ms. Keays denies that she was in contract with ConocoPhillips, directly or

through Eco Edge, and denies that she had a duty to perform under the contracts

described in this paragraph, or breached the contracts described in this paragraph. Ms.

Keays lacks sufficient knowledge to confirm or deny the remaining allegations in this

paragraph, and therefore denies the same.

                                COUNT VII – CONSTRUCTIVE TRUST

        89.      No response required.

        90.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        91.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        92.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.

        93.      This paragraph asserts a legal conclusion, and a response is not required.

        94.      This paragraph asserts a legal conclusion, and a response is not required.




                        COUNT VIII – PIERCING THE CORPORATE VEIL

        95.      No response required.

        96.      Ms. Keays lacks sufficient knowledge to confirm or deny the allegations in

this paragraph, and therefore denies the same.


ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 12 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 12 of 15
        97.      This paragraph asserts a legal conclusion, and a response is not required.

                                            PRAYER FOR RELIEF

        Defendant Kelly Keays denies all prayed for relief as set forth in Paragraphs A- E

of the Plaintiffs’ Complaint.

        WHEREFORE, Defendant Kelly Keays respectfully requests that this Court enter

a judgment in her favor and against Plaintiff, dismissing Plaintiff’s Complaint against

Defendant Kelly Keays with prejudice, and awarding Defendant her costs, attorneys’

fees, and any other relief this Court deems necessary and just.

                                     AFFIRMATIVE DEFENSES

        The Plaintiff’s claims for relief are barred by the following:

        1. Plaintiff’s Complaint and each purported cause of action against Defendant

              Kelly Keays fails to state a claim upon which relief may be granted.

        2. Defendant reserves the right to assert such other affirmative defenses as may

              become known through the course of discovery.

                                           DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendants demand

trial by jury in this action of all issues so triable.

        Ashburn & Mason, P.C.
        1227 West Ninth Avenue, Suite 200
        Anchorage, Alaska 99501
        (907) 276-4331
        jeffrey@anchorlaw.com
        laura@anchorlaw.com
        julie@anchorlaw.com
ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 13 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 13 of 15
                                                    ASHBURN & MASON, P.C.
                                                    Attorneys for Kelly Keays


DATED: 1/2/20                              By:      s/ Jeffrey W. Robinson
                                                    JEFFREY W. ROBINSON
                                                    Alaska Bar No. 0805038

                                           By:      s/ Laura C. Dulic
                                                    LAURA C. DULIC
                                                    Alaska Bar No. 1305013




CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 2, 2020, a copy of the foregoing was served electronically
through the CM/ECF system on the following:

Donna M. Meyers
Timothy J. Lamb
Delaney Wiles
1007 West 3rd Avenue, Suite 300
Anchorage, Alaska 99501
907-279-3581
Fax: 907-277-1331
dmm@delaneywiles.ocm
tjl@delaneywiles.com



ASHBURN & MASON, P.C.

By:     s/Jeffrey W. Robinson
        JEFFREY W. ROBINSON

ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 14 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 14 of 15
By:     s/Laura C. Dulic
        LAURA C. DULIC




ANSWER
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 15 of 15

         Case 3:19-cv-00311-SLG Document 38 Filed 01/02/20 Page 15 of 15
